Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 28, 2011, between
AMICUS THERAPEUTICS, INC., a Delaware corporation having an office at 6 Cedar
Brook Drive, Cranbury, New Jersey 08512 (the “Company”), and JOHN F. CROWLEY, an
individual residing at 15 Leonard Court, Princeton, NJ 08540 (“Employee”).
PREAMBLE
WHEREAS, the Employee presently serves as the Executive Chairman of the Company;
and
WHEREAS, the Company wishes to employ the Employee as Chief Executive Officer of
the Company, and the Employee wishes to serve as the Chief Executive Officer;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:
Section 1. Definitions. Unless otherwise defined herein, the following terms
shall have the following respective meanings:
“Cause” means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (in) Employee’s conviction of or a plea
of guilty or “no contest” to, a felony; or (iv) any willful disobedience of the
lawful and unambiguous instructions of the Board of Directors of the Company;
provided that the Board of Directors has given Employee thirty (30) days written
notice of such disobedience or neglect and Employee has failed to cure such
cause. For avoidance of doubt, a termination of Employee’s employment hereunder
due to Employee’s Disability (as defined below) will not constitute a
termination without Cause.
“Change in Control Event” means any of the following (i) any person or entity
(except for a current stockholder who was a stockholder prior to the Company’s
initial public offering) becomes the beneficial owner of greater than 50% of the
then outstanding voting power of the Company; (ii) a merger or consolidation
with another entity where the voting securities of the Company outstanding
immediately before the transaction constitute less than a majority of the voting
power of the voting securities of the Company or the surviving entity
outstanding immediately after the transaction, or (iii) the sale or disposition
of all or substantially all of the Company’s assets.
“Good Reason” means (i) a material diminution in Employee’s authority, duties,
or responsibilities from those set forth in this Amended Agreement, or (ii) a
material change in the geographic location at which the Employee must perform
the services, in each case without the Employee’s consent. The Employee must
provide the Company with notice of the Good Reason condition within ninety
(90) days of its initial existence, the Company shall have a period of thirty
(30) days within which it may remedy the condition and not be required to pay
the severance payment, and any Good Reason termination must occur within two
(2) years of the initial existence of the Good Reason condition.

 

 



--------------------------------------------------------------------------------



 



Section 2. Employment.
Subject to the terms and conditions of this Agreement, Employee is hereby
employed by the Company to serve as its Chief Executive Officer, commencing
August 15, 2011. Employee accepts such employment, and agrees to discharge all
of the duties normally associated with said positions, to faithfully and to the
best of his abilities perform such other services consistent with his position
as a senior executive officer as may from time to time be assigned to him by the
Board of Directors of the Company and to devote all of his business time, skill
and attention to such services. Notwithstanding the foregoing, however, Employee
may serve on the boards of directors of other companies, and in civic, cultural,
philanthropic and professional organizations so long as such service does not
detract from the performance of Employee’s duties hereunder, such determination
to be made by the Board of Directors in its sole discretion. Employee may
continue service as an officer, U.S. Navy Reserve, and any periods of active
duty service shall not result in any reduction in compensation or benefits
payable to Employee under Section 3 of this Amended Agreement. At all times
during which Employee remains Chief Executive Officer of the Company, Employee
shall serve as a member of the Company’s Board of Directors and, at the request
of the Company’s Board of Directors, as an officer or director of any Company
affiliate, in each case without additional remuneration therefor.
Section 3. Compensation and Benefits.
3.1 Base Salary. During the Employment Term (as defined in Section 4 hereof),
the Company shall pay Employee a salary at the annual rate of $545,000 or such
greater amount as the Company’s Board of Directors may from time to time
establish pursuant to the terms hereof (the “Base Salary”). Such Base Salary
shall be reviewed annually and may be increased, but not decreased, by the Board
of Directors of the Company in its sole discretion. The Base Salary shall be
payable in accordance with the Company’s customary payroll practices for its
senior management personnel.
3.2 Bonus. During the Employment Term, Employee shall be eligible to participate
in the Company’s bonus programs in effect with respect to senior management
personnel. Employee shall be eligible to receive an annual target bonus of up to
60% of the Base Salary in cash (the “Bonus”). Any Bonus payment to which
Employee becomes entitled hereunder shall be paid to Employee in a lump sum on
or before the 15th day of the third month following the end of the calendar year
in which the Bonus was earned.
3.3 Benefits
(a) Benefit Plans. During the Employment Term, Employee may participate, on the
same basis and subject to the same qualifications as other senior management
personnel of the Company, in any benefit plans (including health and medical
insurance of Employee, Employee’s spouse and Employee’s dependents) and policies
in effect with respect to senior management personnel of the Company, including
any stock option plan.

 

2



--------------------------------------------------------------------------------



 



(b) Reimbursement of Expenses. During the Employment Term, the Company shall pay
or promptly reimburse Employee, upon submission of proper invoices in accordance
with the Company’s normal procedures, for all reasonable out-of-pocket business,
entertainment and travel expenses incurred by Employee in the performance of his
duties hereunder. Any taxable reimbursement of business or other expenses as
specified under this Amended Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the calendar year after the year in which such expense was incurred;
and (3) the right to reimbursement shall not be subject to liquidation or
exchange for another benefit.
(c) Special Medical Expense Allowance. During the Employment Term, the Company
will pay to Employee a special bonus of $150,000 per month. This amount is
intended to help defray the substantial out-of-pocket medical expenses expected
to be incurred by Employee, Employee’s spouse and Employee’s dependents from and
after January 1, 2011 ( “Medical Expenses”). This amount shall be paid to
Employee on the first day of each calendar month with respect to that calendar
month and will be subject to tax withholding when paid. Within fifteen (15) days
after the end of each calendar quarter, the Employee shall submit receipts
evidencing the Medical Expenses incurred during that calendar quarter to an
auditing firm to be selected by the Company in its sole discretion (the
“Auditors”). The Auditors shall review such receipts to determine whether the
Medical Expenses meet the definition of “medical expenses” pursuant to the then
applicable U.S. Treasury regulations (“Allowable Expenses”) and provide the
Company and the Employee with a report detailing its conclusions (the “Auditors’
Report”) within forty-five (45) days of the end of such quarter. The Auditors’
shall provide the Company and the Employee with an Auditors’ Report relating to
the previously-ended calendar year (“Year-End Auditors’ Report”) by March 1,
which report will detail the Allowable Expenses for that year. All reports of
the Auditors shall be delivered to the Chairman of the Company’s Audit Committee
of the Board of Directors and the Company’s Chief Accounting Officer. If the
Allowable Expenses for the year are less than the amounts paid by the Company
for that year under this paragraph (net of taxes paid in respect of such
amounts, which for this purpose will be deemed to equal 46% of such amounts),
then Employee will reimburse such difference to the Company within thirty
(30) days following the date of the Year-End Auditors’ Report.
(d) Vacation. During the Employment Term, Employee shall be entitled to up to
four (4) weeks of vacation in accordance with the policies of the Company
applicable to senior management personnel from time to time.
(e) Withholding. The Company shall be entitled to withhold from amounts payable
or benefits accorded to Employee under this Agreement all federal, state and
local income, employment and other taxes, as and in such amounts as may be
required by applicable law.
Section 4. Employment Term. The term of this Agreement (the “Employment Term”)
shall begin on August 15, 2011 and end on the close of business on August 15,
2012. The Employment Term shall be automatically extended for additional
one-year periods (each a “Renewal Period”) unless, at least sixty (60) days
prior to the end of the expiration of the Employment Term, Employee notifies the
Board of Directors or the Board of Directors notifies Employee that the
notifying party does not wish to extend such Employment Term. Employee’s
employment hereunder shall be coterminous with the Employment Term, unless
sooner terminated as provided in Section 5.

 

3



--------------------------------------------------------------------------------



 



Section 5. Termination; Severance Benefits.
5.1 Generally. Either the Board of Directors of the Company or Employee may
terminate Employee’s employment hereunder, for any reason, at any time prior to
the expiration of the Employment Term, upon sixty (60) days prior written notice
to the other party. Upon termination of Employee’s employment hereunder for any
reason, Employee shall be deemed simultaneously to have resigned as a member of
the Board of Directors of the Company and from any other position or office he
may at the time hold with the Company or any of its affiliates. In addition,
upon termination of Employee’s employment hereunder for any reason, including
without limitation expiration of the Employment Term, the Company shall
(i) reimburse the Employee for any expenses properly incurred under Section 3.3
(b) and which have not previously been reimbursed as of the effective date of
the termination, (ii) pay Employee for any accrued, but unused, vacation time as
of the effective date of the termination, and (iii) pay Employee for any accrued
and unpaid Base Salary through and including the effective date of termination
(collectively, the “Accrued Compensation”). The Accrued Compensation will be
paid in a lump sum on the first regularly scheduled payroll date following the
effective date of the termination of Employee’s employment with the Company.
5.2 Termination by Employee.
(a) No Reason. If, prior to the expiration of the Employment Term, Employee
voluntarily resigns from his employment, other than for Good Reason, Employee
shall (i) receive no further Base Salary or Bonus hereunder, other than the
Accrued Compensation, and (ii) cease to be covered under or be permitted to
participate in or receive any of the benefits described in Section 3.3 hereof.
(b) Good Reason. If, prior to the expiration of the Employment Term, a condition
occurs which constitutes Good Reason and after Employee has complied with the
applicable notice period and the Company has failed to remedy such condition,
Employee actually resigns (all as described in detail in the definition of “Good
Reason” in Section 1), Employee shall be entitled to receive, subject to
Sections 5.6 and 5.7(b) below, an amount equal to Employee’s then current Base
Salary, payable over 18 months, commencing upon the effective date of the
termination of Employee’s employment with the Company, in accordance with the
Company’s customary payroll practices then in effect for its senior management
personnel (the “Severance Payment”), plus an amount equal to 1.5 (one and
one-half) times the target Bonus for the year in which such termination occurs
(such amount being payable in a lump sum on the effective date of the
termination of Employee’s employment with the Company). In addition, the vesting
of stock options held by Employee immediately prior to such termination
(“Options”) shall accelerate such that the portion of those options that was
otherwise scheduled to vest during the 12 month period immediately following
such termination (had Employee remained employed with the Company for that
period) will become vested as of the date of such termination. Further, if
Employee elects COBRA continuation of his insured group health benefits, the
Company will contribute an amount toward the monthly cost of such coverage equal
to the Company’s share of the monthly premiums (at the time of termination) for
active employees for a period of 18 months (or, if less, for the duration of
such COBRA continuation). Finally, the special medical expense allowance
arrangement described in Section 3.3(c) will be continued for 18 months
following Employee’s termination date.

 

4



--------------------------------------------------------------------------------



 



5.3 Termination by the Company.
(a) Without Cause. If, prior to the expiration of the Employment Term, the
Company terminates Employee’s employment hereunder without Cause or if the Board
of Directors of the Company gives written notice pursuant to Section 4 hereof
notifying Employee that the Board of Directors does not wish to extend the
Employment Term, then subject to Sections 5.6 and 5.7(b) below, Employee will be
entitled to the same payments, rights and benefits described above in
Section 5.2(b).
(b) For Cause. If, prior to the expiration of the Employment Term, the Company
terminates Employee’s employment hereunder for Cause, Employee shall (i) receive
no further Base Salary or Bonus hereunder, other than Accrued Compensation, and
(ii) cease to be covered under or be permitted to participate in or receive any
of the benefits described in Section 3.3 hereof; provided, however, that if
Employee is terminated for Cause hereunder solely as a result of being convicted
of a felony, which conviction is ultimately reversed on appeal or pardoned,
Employee shall be deemed to have been terminated without Cause as of the date of
such termination for Cause.
5.4 Termination in Connection with a Change in Control Event. If, prior to the
expiration of the Employment Term, (i) a condition occurs which constitutes Good
Reason and after Employee has complied with the applicable notice period and the
Company has failed to remedy such condition, Employee actually resigns (all as
described in detail in the definition of “Good Reason” in Section 1), (ii) the
Company terminates Employee’s employment hereunder without Cause, or (iii) if
the Board of Directors of the Company gives written notice pursuant to Section 4
hereof notifying Employee that the Board of Directors does not wish to extend
the Employment Term, in each case within: (a) three (3) months prior to, or
(b) 12 months following, the occurrence of a Change in Control Event, then in
lieu of any other payments, rights or benefits under Section 5.2(b) or 5.3(a),
as applicable, Employee will be entitled to receive an amount equal to two (2.0)
times Employee’s then current Base Salary, payable over 24 months, commencing
upon the effective date of the termination of Employee’s employment with the
Company, in accordance with the Company’s customary payroll practices for its
senior management personnel (the “Change in Control Severance Payment”), plus an
amount equal to two (2.0) times the target Bonus for the year in which such
resignation or termination occurs (such amount being payable in a lump sum on
such effective date of termination). In addition, the Options and any restricted
stock grants held by Employee immediately prior to his termination shall vest in
full. Further, if Employee elects COBRA continuation of his insured group health
benefits, the Company will contribute an amount toward the monthly cost of such
coverage equal to the Company’s share of the monthly premiums (at the time of
termination) for active employees for a period of 18 months (or, if less, for
the duration of such COBRA continuation). Finally, the special medical expense
allowance arrangement described in Section 3.3(c) will be continued for
24 months following Employee’s termination date. All payments made under this
section shall be subject to Sections 5.6 and 5.7(b) below.

 

5



--------------------------------------------------------------------------------



 



5.5 Termination upon Death or Disability. Employee’s employment hereunder shall
terminate upon death of Employee. The Company may terminate Employee’s
employment hereunder in the event Employee is disabled and such disability
continues for more than 180 days. “Disability” shall be defined as the inability
of Employee to render the services required of him, with or without a reasonable
accommodation, under this Amended Agreement as a result of physical or mental
incapacity. In the event of death or termination by the Company due to
disability of Employee, the special medical expense allowance arrangement
described in Section 3.3(c) will be continued for 12 months following Employee’s
termination date. In addition, if Employee elects COBRA continuation of his
insured group health benefits, the Company will contribute an amount toward the
monthly cost of such coverage equal to the Company’s share of the monthly
premiums (at the time of termination) for active employees for a period of
12 months (or, if less, for the duration of such COBRA continuation).
5.6 Release Required. As a condition precedent to the receipt of any right,
payment or benefit under Sections 5.2(b), 5.3(a) and/or 5.4, Employee must
execute and deliver to the Company a release, the form and substance of which
are acceptable to the Company, and such release must become irrevocable, within
45 days following the effective date of termination of Employee’s employment.
Any such right, payment or benefit that would otherwise be paid before such
release becomes irrevocable will instead be delayed and paid to Employee in a
lump sum within 15 days after such release becomes irrevocable (and the
remaining payments will be made as otherwise scheduled in the ordinary course).
Notwithstanding the foregoing, if the 60 day period immediately following the
effective date of termination of Employee’s employment overlaps two calendar
years, then any such right, payment or benefit that would otherwise be paid
before the later of (i) the date such release becomes irrevocable, or (ii) the
last day of the year in which such termination occurs (such later date, the
“Applicable Date”) will instead be delayed and paid to Employee in a lump sum on
the first regularly scheduled payroll date following the Applicable Date (and
the remaining payments will be made as otherwise scheduled in the ordinary
course). If the release has not become irrevocable within 45 days following the
effective date of the termination of Employee’s employment, Employee will
forfeit any right, payment or benefit otherwise due under Section 5.2(b), 5.3(a)
or 5.4, as applicable.
5.7 Section 409A.
(a) Purpose. This section is intended to help ensure that compensation paid or
delivered to the Employee pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). However, the Company does not warrant to the
Employee that all compensation paid or delivered to him for his services will be
exempt from, or paid in compliance with, Section 409A.

 

6



--------------------------------------------------------------------------------



 



(b) Amounts Payable On Account of Termination. For the purposes of determining
when amounts otherwise payable on account of the Employee’s termination of
employment under this Amended Agreement will be paid, which amounts become due
because of his termination of employment, “termination of employment” or words
of similar import, as used in this Amended Agreement, shall be construed as the
date that the Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if the
Employee is a “specified employee” of a public company as determined pursuant to
Section 409A as of his termination of employment, any amounts payable on account
of his termination of employment which constitute deferred compensation within
the meaning of Section 409A and which are otherwise payable during the first six
months following the Employee’s termination (or prior to his death after
termination) shall be paid to the Employee in a cash lump-sum on the earlier of
(1) the date of his death and (2) the first business day of the seventh calendar
month immediately following the month in which his termination occurs.
(c) Interpretative Rules. In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
(d) Deferred Compensation Taxes. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement
received or to be received by the Employee (the “Payment”) is determined to be
subject (in whole or part) to the penalties imposed by Section 409A of the Code
(the “Additional Taxes”), then the Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Employee of the Additional Taxes, the Employee retains an amount equal to
the Payment net of any applicable taxes and withholdings other than Additional
Taxes. All determinations required to be made under this provision, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s accountants or such other certified public
accounting firm designated by the Employee and reasonably acceptable to the
Company. Any certified public accounting firm chosen by the Employee shall
provide detailed supporting calculations both to the Company and the Employee.
Any Gross-Up Payment due under this paragraph shall be paid to the Employee no
later than December 31 of the calendar year following the calendar year in which
the Employee remits the Additional Taxes to the applicable authorities.
5.8 No Reduction of COBRA Rights. For avoidance of doubt, the Company’s payment
under Sections 5.2, 5.3 or 5.4 of applicable premiums for COBRA continuation
coverage for Employee and/or his eligible dependents will not limit or reduce
the otherwise applicable duration of such COBRA continuation coverage. For
example, if Employee is eligible for 29 months of continuation coverage under
COBRA and the Company, in accordance with Section 5.4, pays a portion of the
applicable premiums for the first 18 months of such coverage, Employee will
remain eligible for the remaining 11 months of continuation coverage to the
extent provided by applicable law and will be solely responsible for paying the
applicable premiums for such remaining period of coverage.

 

7



--------------------------------------------------------------------------------



 



Section 6. Federal Excise Tax.
6.1 General Rule. Employee’s payments and benefits under this Agreement and all
other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, Employee’s benefits will be cut back in the
order that maximizes Employee’s net after-tax economic position, as reasonably
determined by the Company. If an amount in excess of the limit set forth in this
Section is paid to Employee, Employee must repay the excess amount to the
Company upon demand, with interest at the rate provided in Code
Section 1274(b)(2)(B). Employee and the Company agree to cooperate with each
other reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits Employee receives.
6.2 Exception. Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1, after
payment of income and excise taxes by Employee on such payments and benefits.
6.3 Determinations. The determination of whether the golden parachute penalties
under Code Section 280G and the provisions related thereto shall be made by
counsel chosen by Employee and reasonably acceptable to the Company. All other
determinations needed to apply this Section 6 shall be made in good faith by the
Company’s independent auditors.
Section 7. General.
7.1 Confidentiality and Non-Competition Agreement. Employee and the Company
hereby ratify and re-affirm that certain Confidentiality and Non-Competition
Agreement dated January 26, 2005 (the “Confidentiality Agreement”).
7.2 No Conflict. Employee represents and warrants that he has not entered, nor
will he enter, into any other agreements that restrict his ability to fulfill
his obligations under this Agreement and the Confidentiality Agreement.
7.3 Governing Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof.
7.4 Binding Effect. This Agreement shall extend to and be binding upon Employee,
his legal representatives, heirs and distributees and upon the Company, its
successors and assigns regardless of any change in the business structure of the
Company.
7.5 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.
7.6 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. No waiver, modification or
change of any provision of this Agreement shall be valid unless in writing and
signed by both parties. For avoidance of doubt, this Agreement supersedes in all
respects the Employment Agreement between the parties dated April 18, 2011,
including but not limited to Section 3.4 thereof.

 

8



--------------------------------------------------------------------------------



 



7.7 Waiver. The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
7.8 Severability. If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
7.9 Conflicting Agreements. In the event of a conflict between this Agreement
and any other agreement between Employee and the Company, the terms and
provisions of this Agreement shall control.
7.10 Resolution of Disputes. Any claim or controversy arising out of, or
relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Such arbitration shall be held in New
Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.
If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively engaged in the practice of employment law for at least ten
years. The arbitration panel shall apply the substantive laws of the State of
New Jersey in connection with the arbitration and the New Jersey Rules of
Evidence shall apply to all aspects of the arbitration. The award shall be made
within thirty days of the closing of the hearing. Judgment upon the award
rendered by the arbitrators(s) may be entered by any Court having jurisdiction
thereof.
7.11 Notices. All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:

  (i)   If to the Company to:

Amicus Therapeutics, Inc.
6 Cedar Brook Drive
Cranbury, New Jersey 08512


  (ii)   If to Employee to:

John F. Crowley
15 Leonard Court
Princeton, New Jersey 08540

 

9



--------------------------------------------------------------------------------



 



or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.
7.12 Compliance. If reasonably requested in writing, Employee agrees within
fifteen business days to provide the Company with an executed IRS Form 4669
(Statement of Payments Received) with respect to any taxable amount paid to
Employee by the Company.
7.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same agreement.
[Signature Page Follows]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

                      /s/ John F. Crowley                   JOHN F. CROWLEY    
 
                    AMICUS THERAPEUTICS, INC.    
 
                    By:   /s/ Donald J. Hayden, Jr.                  
 
      Name:   Donald J. Hayden, Jr.    
 
      Title:   Lead Independent Director    

 

11